Martin, J.,

delivered the opinion of the court.
This is an action in which damages are claimed from the defendants, as owners of a vessel, on account'of the misconduct of the master, in his treatment of the plaintiff and his wife, who were passengers on board during her voyage from Vera Cruz to New-Orleans.
The plaintiff alleges, that the conduct of the master was such, as to allow the sailors to resort at all hours of the day *31and night to the cabin, where they were indulged with the free and unrestrained use of spirituous liquors, in consequence of which, they incessantly annoyed Mrs. Keene with gross, obscene and indecent language and gestures, not only when she appeared on deck, but frequently and oftentimes when she had retreated to the cabin.
The defendants resisted the pretentions of the plaintiff, on the ground that owners of vessels are not liable for the misconduct of the master, in a case like the present. This defence was sustained before the inferior tribunal, but disallowed in this court. The defendants then urged that the law of the terminus a quo of the voyage, afforded the only ligitimate rule of decision; and that by the Mexican law, owners of vessels are not liable for the excesses of the master. This rule being adopted in the court of the first instance, the plaintiff successfully sought the aid of this tribunal. On the third trial in the District Court, the plaintiff was successful. He obtained a verdict and judgment thereon; but being dissatisfied therewith he has again appealed.
The inadequacy of the damages allowed by the jury, is relied on as the ground on which the judgment is sought to be reversed.
The plaintiff, claimed one hundred thousand dollars in damages, and obtained one hundred dollars. The damages awarded amount only to the one thousandth part of the sum demanded as compensation for the injury sustained. This inadequacy is not, however, relied on per se, as sufficient to support the plaintiff’s application in this court, to have the judgment of the district court reversed. It is further contended that the case affords evidence of the jury having erroneously adopted the Mexican law, as containing the true basis of their verdict; being led into the mistake by the permission given by the judge a quo to the counsel of the. defendants to read the law of Mexico to them: also by the refusal of the judge to charge the jury that the law of Louisiana contained the correct and legal rule by which they should be guided in making up their verdict, according to *32the opinion expressed by this court, on remanding the case the second time. To the charge which the judge a quo finally gave to the jury, to his permission to the defendant’s counsel to read the law of Mexico, and refusal to instruct the jury to find according to the law of Louisiana, the plaintiff took his several bills of exception.
Where it appears that the jury were not influenced by the charge of the judge; butfound their verdict in direct opposition to it, and on the grounds urged by the plaintiff, he cannot have the verdict set aside, because the charge was erroneous, and might have misled the jury.
The judge a quo appears to have declined giving the charge required, on the ground that he did not well understand the opinion of this court, which remanded the case for the present trial. He permitted the Mexican laws to be read, because the defendants had a right to avail themselves of those laws; and he gave such a charge to the jury, as, in his judgment, seemed most proper and correct.
This court is not ready to say that, if the verdict had been for the defendants on such instructions and charge as were given to the jury, it would not have been our bounden duty to reverse the judgment and set the verdict aside.
It is very clear that, the jury were guided by both the previous decisions and judgments pronounced by this court in the present case, for they have overruled the defence first set up, to wit: that the defendants, as owners of the vessel, were not liable to the action of the plaintiff, under the law of Louisiana; and they have also disallowed the immunity and exemption which was afterwards set up and claimed under the laws of Mexico. It must, therefore, be concluded that the jury were not influenced by any part of the charge of the judge a quo, which might be considered to be contrary to the expressed opinion of this tribunal. If they had been thus influenced, their verdict must have been for the defendants. The plaintiff has, however, contended that the inadequacy of the damages is so great that it must be evident that some of the jury were influenced and must have considered the law of Mexico to be in favor of the defendants. Others must have had doubts, or thought the question under the law, doubtful; and the consequence of this error was, to mislead some and create doubts in others of the jurors, and in order to relieve themselves from duresse, all agreed to compromise on a verdict of one hundred dollars for the plaintiff.
The court will not sanction the rule, that the jury must be guided in fixing the amount of damages, by the conduct of the “wrong doer, and the value or amount of his property in^ an action against the owners of a vessel,"- for the wrongs of their agent or captain.
Smart money or vindictive damages can only be given against the wrong doer or offender, by way of punishment ; but not against persons who are only consequentially liable on account of their relation to the wrong doer, as the principal for the acts of his agent.
It has been said that some times in England, judges hang wretches, that jurymen may dine. We hope that no American jury would mulct a fellow citizen in damages in a case where the law disallows them, and which is so expressed in the opinion of the highest tribunal of the state.
But this court knows of no rule, no data by which a correct measure of damages can be ascertained and meted out, in a case like the present. The rule contended for by the plaintiff, appears to us so fallacious that we cannot believe that any jury could ever have adopted, or any court, of justice sanctioned it. He urges that the jury must be guided in fixing the amount of damages, by the conduct of the wrong doer, and the value or amount of his property. If that be the case, he who has wasted his property is sure of comparative lenity or impunity. According to this rule, if the jury considered the wrong doer, who, in the present case, is the captain, as a very poor man, the sum of one hundred dollars is as much as they could justify themselves in giving. The circumstance of his having rich owners for his employers, ought not to aggravate the damages to which the plaintiff is entitled for his misconduct; as whatever sum he might recover from the owners, the latter ought to recover from the captain. Thus the captain would be mulcted in proportion to the wealth of the owners. He would, according to this rule, be required to pay much more if the owners were sued (as is now the case,) than could be legally recovered in a suit against himself individually, in the first instance.
It is true, juries sometimes very properly give what is called smart money. They are often warranted in giving vindictive damages as a punishment inflicted for outrageous conduct: but this is only justifiable in an action against the wrong doer, and not against persons who, on account of then-relation to the offender, are only consequentially liable for his acts, as the principal is responsible for the acts of his factor or agent.
The plaintiff has further contended that the defendants in this case, are liable as wrong doers, because, although they are immensely rich, their parsimony led them to employ *34cheap agents. This position is not only unsupported, but is contradicted by the evidence in the cause. The' record contains no evidence of the alleged wealth of the defendants, and we have no legal means of knowing their means and condition in life.
A cause will not be remanded for errors on the trial, which could have no effect on the merits, or influence the case.
This court has frequently held that a cause would not be remanded for errors on the trial which could have no effect on the merits or influence the case. 3 Martin, N. S., 532, 576, and 284.
From all that appears, the jury decided the law correctly.
If they erred in the assessment of damages, this court will not attribute it to any misdirection of the judge, who declined to express any opinion as to the proper measure of damages. Nothing authorises the belief either that the amount of damages awarded is not the proper one, or that if the case was remanded, another jury would come to a different conclusion.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs in that court, the plaintiff and appellant paying the costs of this appeal.